Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on 12/14/2020.
Claims 1-6 are currently pending and have been examined. 
This action is made Non-FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim (U.S. Pub No. 20190135291) in view of Nakatsuka (U.S. Pub No. 20170113694)

Regarding Claim 1

	Sim teaches

A vehicle controller that controls a vehicle, the vehicle controller comprising:
circuitry configured to: (“an electronic control unit (ECU). The ECU may analyze a driver status through the driver's face and pupils recognized by output signals of the sensing devices. If the driver has no intention to drive the vehicle, the ECU may control the vehicle to stop on a road shoulder.” [10] Where the ECU must have non-transitory computer readable media which is giving instructions to the ECU to complete the control of the vehicle

generate an evacuation route to evacuate the vehicle to an evacuation position in a road shoulder area along an end of a road in a width direction on the basis of road information, (“the vehicle AVM camera 13, the periphery surveillance sensor 14, and the navigation device 15, may analyze a forward driving route of the host vehicle, and may determine whether the host vehicle can move toward a road shoulder on the basis of the analyzed result. If it is determined that the host vehicle can move toward the road shoulder, the system may guide the host vehicle to move toward the road shoulder and may control the host vehicle to stop on the road shoulder.” [37]; and control travel of the vehicle such that the vehicle travels on the evacuation route while avoiding an on-road obstacle on a condition that an abnormality occurs to a driver of the vehicle, (“The system may analyze a driver status using the recognized driver monitoring information (S220). For example, if the driver's face is wrinkled or distorted, the system may determine that there is something wrong with the driver's health. In addition, the system may recognize occurrence or non-occurrence of drowsy driving by analyzing movement of the driver's pupils, the number of eye blinking times of the driver's eyes, and a closed or open state of the driver's eyes. In more detail, if the driver's pupils frequently and repeatedly move in up, down, right and left directions, this means that the driver feels sleepy. If the driver's eyes blink slowly, this means that the driver is in a drowsy driving status. In addition, if it seems that the driver's eyes are closed for a little while, this means that the driver fell asleep. In addition, for example, if the vehicle frequently deviates from a current lane, if the driver does not grasp the steering wheel, and if a change in distance between the vehicle and a peripheral vehicle suddenly increases, this means that the driver feels sleepy or fell asleep.” [35]; Fig 2, flowchart S210 through S234 showing when the driver is in an abnormal state, the vehicle moves the vehicle to the shoulder; “the system may recognize the presence or absence of objects located in backward and peripheral regions of the host vehicle using the vehicle dynamics sensor 12, the vehicle AVM camera 13, and the periphery surveillance sensor 14, and may determine whether the host vehicle can perform lane change based on the recognized result. If it is determined that the host vehicle can perform lane change, the system may control the host vehicle to move into the next lane (S322).” [42]; Fig 3 S340 showing that the vehicle is checking for obstacles before moving into the shoulder “detect presence or absence of another vehicle traveling on shoulder” wherein on a condition that the vehicle does not reach the evacuation position within a [[specified]] target time from initiation of the circuitry to generate the evacuation route, the circuitry is configured to stop the vehicle in a travel lane. (“if it is determined that the host vehicle is unable to move toward the road shoulder, the system may determine whether there is a high possibility of rear-end collision. If there is a high possibility of rear-end collision, the system may decelerate the vehicle or may control the vehicle to stop driving (S234)” [37] System will stop the vehicle in its current lane when the vehicle does not reach the shoulder within a certain time after generating evacuation route (system can never reach evacuation route so it will stop in the lane)


Sim does not explicitly teach, a specified target time, Nakatsuka explicitly teaches, 

wherein on a condition that the vehicle does not reach the evacuation position within a specified target time from initiation of the circuitry to generate the evacuation route, the circuitry is configured to stop the vehicle in a travel lane. (“If it is determined that it is impossible to make a lane change to the lane 75 on the curb 60 side in a predetermined time because a nearby vehicle 250 which prevents a lane change is present, the stopping controller 15 does not cause a lane change to be made, and causes the vehicle 1 to be pulled over to the object 64 on the median strip and be stopped.” [76] When the lane change cannot be made, the system instead brings the vehicle to a stop on the side of its current lane


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sim to include the teachings of as taught by Nakatsuka as “It 

Regarding claim 5:

As shown in the rejection above, Sim and Nakatsuka disclosed the limitations of claim 1.
Claim 5 recites a Method having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.

Regarding claim 6:

As shown in the rejection above, Sim and Nakatsuka disclosed the limitations of claim 1.
Claim 5 recites a Non-transitory computer readable storage having substantially the same limitation as claim 1 above, therefore it is rejected for the same reason as claim 1.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Nakatsuka, in further view of Kammel (U.S. Pub No.20150006012).

Regarding Claim 2
As shown in the rejection above, Sim and Nakatsuka disclosed the limitations of claim 1	

Nakatsuka further teaches

wherein the evacuation position is set in the road shoulder area within a range where the vehicle can reach when traveling for a specified time [[or a specified distance in an advancing direction]] from initiation of the circuitry to generate the evacuation route. (“If it is determined that it is impossible to make a lane change to the lane 75 on the curb 60 side in a predetermined time because a nearby vehicle 250 which prevents a lane change is present, the stopping controller 15 does not cause a lane change to be made, and causes the vehicle 1 to be pulled over to the object 64 on the median strip and be stopped.” [76] The system will set a specific time the vehicle should reach the shoulder position within. It cancels movement to the evacuation position and stops within the lane when it cannot be reached within the certain time. The system must be able to reach the shoulder within the originally set time or the system would not be operational, the system has set a specified time of travel for the evacuation position to be set at the road shoulder


Sim and Nakatsuka does not explicitly teach The evacuation position is set…within… a specified distance in an advancing direction, however Kammel does explicitly teach:

wherein the evacuation position is set in the road shoulder area within a range where the vehicle can reach when traveling for [[a specified time or]] a specified distance in an advancing direction from initiation of the circuitry to generate the evacuation route. (“In the case of automatically parking the vehicle, data from the digital map of the vehicle are taken into account by considering the traffic situation, detected via sensors, within close range of the vehicle. Moreover, information from the map for the far range may be taken into account, it being checked, for example, whether a stopping place, in particular an emergency stopping place or a parking lot, is present within a predefined distance in the driving direction of the vehicle.” [42]; “an emergency situation is recognized in the event of … a deviation of the vital function of the driver from a predefined vital function, … If monitoring unit 3 recognizes an emergency situation in program point 100, the sequence is branched to program point 110. In program point 110, control unit 8 develops a strategy for safely parking the vehicle on the road shoulder based on the present situation, in particular by taking into account data from external database 10… In addition, computing unit 8 may also access data from the database which include the digital map, for example.” [33] System is checking for a suitable shoulder location within a certain distance in the specified distance on the road


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sim and Nakatsuka to include the teachings of as taught by Kammel to  increase the systems response time to better help the driver and increase safety of the system “One advantage of the method according to the present invention is that information is requested from an external database and taken into account by the driver assistance system. In this way, instantaneous information about the vehicle surroundings, the traffic, the weather, the traffic situation, as well as instantaneous information about lane closures, construction sites, an optimal stopping place for parking the vehicle is requested from the external database. Therefore, the driver assistance system has more and/or more instantaneous information at its disposal. This may make parking of the vehicle safer and also faster.” [6].



Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim, Nakatsuka and Kammel, in further view of Abrams (U.S. Pub No. 20190171206).

Regarding Claim 3
As shown in the rejection above, Sim, Nakatsuka and Kammel, disclosed the limitations of claim 2

	Sim further teaches

change a travel lane of the vehicle to a first travel lane in the case where the vehicle travels in the travel lane other than said first travel lane that is next to the road shoulder area;  (“. FIG. 4 is a conceptual diagram illustrating a method for directing a vehicle to move toward a road shoulder according to an embodiment of the present disclosure.” [39] Where figure 4 shows the vehicle moving from a lane not next to the shoulder to a lane next to the shoulder before moving to the shoulder itself

cause the vehicle to enter the road shoulder area from the first travel lane; (“. FIG. 4 is a conceptual diagram illustrating a method for directing a vehicle to move toward a road shoulder according to an embodiment of the present disclosure.” [39] Where figure 4 shows the vehicle moving from a lane not next to the shoulder to a lane next to the shoulder before moving to the shoulder itself

otherwise stop the vehicle in the road shoulder area. (“the vehicle AVM camera 13, the periphery surveillance sensor 14, and the navigation device 15, may analyze a forward driving route of the host vehicle, and may determine whether the host vehicle can move toward a road shoulder on the basis of the analyzed result. If it is determined that the host vehicle can move toward the road shoulder, the system may guide the host vehicle to move toward the road shoulder and may control the host vehicle to stop on the road shoulder.” [37];

Nakatsuka further teaches

	set an intermediate target time and, on a condition that the vehicle in not traveling in the first travel lane within the intermediate target time or the vehicle is not in the road shoulder area within the intermediate target time, stop the vehicle in the travel lane; and  (“If it is determined that it is impossible to make a lane change to the lane 75 on the curb 60 side in a predetermined time because a nearby vehicle 250 which prevents a lane change is present, the stopping controller 15 does not cause a lane change to be made, and causes the vehicle 1 to be pulled over to the object 64 on the median strip and be stopped.” [76] As shown in Sim, the system will traverse multiple lanes when required, the system of Nakatsuka teaches the end of the lane change process in the case of the lane change not being made in a certain amount of time, which in the case of multiple lanes, would have been repeated for each required lane change during operation 


Sim, Nakatsuka and Kammel does not explicitly teach wherein the circuitry is configured to: decelerate a speed of the vehicle to a specified speed or lower; cause the vehicle to travel in the first travel lane at the specified speed or lower; , however Abrams does explicitly teach:

wherein the circuitry is configured to:
decelerate a speed of the vehicle to a specified speed or lower; (“The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system 168.” [35]; “once neighboring lanes are identified, the computing devices 110 may identify opportunities, or pairs of nodes, to lane change up to some fixed duration, by using speed limit information from the map in formation or a current or expected future speed of the vehicle. For example, from a node in a lane J, the computing devices 110 may allow lane change transitions into a neighboring lane K, or even to a neighboring lane for lane K, lane L, so long as any of those lane change opportunities are less than the fixed duration.” [50] The system controls the autonomous vehicle which is aware of local speed limits. It will use this speed limit information when adjusting for lane changes. When the vehicle was traveling faster than the speed limit, the system when taking over will decelerate the vehicle to within the legal limit, it will decelerate a speed of a the vehicle to a specified speed (speed limit) or lower

cause the vehicle to travel in the first travel lane at the specified speed or lower; (“The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system 168.” [35]; “once neighboring lanes are identified, the computing devices 110 may identify opportunities, or pairs of nodes, to lane change up to some fixed duration, by using speed limit information from the map in formation or a current or expected future speed of the vehicle. For example, from a node in a lane J, the computing devices 110 may allow lane change transitions into a neighboring lane K, or even to a neighboring lane for lane K, lane L, so long as any of those lane change opportunities are less than the fixed duration.” [50] The system controls the autonomous vehicle which is aware of local speed limits. It will use this speed limit information when adjusting for lane changes. When the vehicle was traveling faster than the speed limit, the system when taking over will decelerate the vehicle to within the legal limit, it will decelerate a speed of a the vehicle to a specified speed (speed limit) or lower

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sim, Nakatsuka and Kammel to include the teachings of as taught by Abrams to improve the safety of the autonomous vehicle by driving at a manageable speed in the case where the driver becomes incapacitated and the vehicle must autonomously pilot itself “The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system 168. Computing devices 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely.” [35].


Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sim and Nakatsuka, in further view of Abrams (U.S. Pub No. 20190171206).

Regarding Claim 4
As shown in the rejection above, Sim and Nakatsuka, disclosed the limitations of claim 2

	Sim further teaches

change a travel lane of the vehicle to a first travel lane in the case where the vehicle travels in the travel lane other than said first travel lane that is next to the road shoulder area;  (“FIG. 4 is a conceptual diagram illustrating a method for directing a vehicle to move toward a road shoulder according to an embodiment of the present disclosure.” [39] Where figure 4 shows the vehicle moving from a lane not next to the shoulder to a lane next to the shoulder before moving to the shoulder itself

cause the vehicle to enter the road shoulder area from the first travel lane; (“FIG. 4 is a conceptual diagram illustrating a method for directing a vehicle to move toward a road shoulder according to an embodiment of the present disclosure.” [39] Where figure 4 shows the vehicle moving from a lane not next to the shoulder to a lane next to the shoulder before moving to the shoulder itself

otherwise stop the vehicle in the road shoulder area. (“the vehicle AVM camera 13, the periphery surveillance sensor 14, and the navigation device 15, may analyze a forward driving route of the host vehicle, and may determine whether the host vehicle can move toward a road shoulder on the basis of the analyzed result. If it is determined that the host vehicle can move toward the road shoulder, the system may guide the host vehicle to move toward the road shoulder and may control the host vehicle to stop on the road shoulder.” [37];

Nakatsuka further teaches

	set an intermediate target time and, on a condition that the vehicle in not traveling in the first travel lane within the intermediate target time or the vehicle is not in the road shoulder area within the intermediate target time, stop the vehicle in the travel lane; and  (“If it is determined that it is impossible to make a lane change to the lane 75 on the curb 60 side in a predetermined time because a nearby vehicle 250 which prevents a lane change is present, the stopping controller 15 does not cause a lane change to be made, and causes the vehicle 1 to be pulled over to the object 64 on the median strip and be stopped.” [76] As shown in Sim, the system will traverse multiple lanes when required, the system of Nakatsuka teaches the end of the lane change process in the case of the lane change not being made in a certain amount of time, which in the case of multiple lanes, would have been repeated for each required lane change during operation 



Sim and Nakatsuka does not explicitly teach wherein the circuitry is configured to: decelerate a speed of the vehicle to a specified speed or lower; cause the vehicle to travel in the first travel lane at the specified speed or lower; however Abrams does explicitly teach:

wherein the circuitry is configured to:
decelerate a speed of the vehicle to a specified speed or lower; (“The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system 168.” [35]; “once neighboring lanes are identified, the computing devices 110 may identify opportunities, or pairs of nodes, to lane change up to some fixed duration, by using speed limit information from the map in formation or a current or expected future speed of the vehicle. For example, from a node in a lane J, the computing devices 110 may allow lane change transitions into a neighboring lane K, or even to a neighboring lane for lane K, lane L, so long as any of those lane change opportunities are less than the fixed duration.” [50] The system controls the autonomous vehicle which is aware of local speed limits. It will use this speed limit information when adjusting for lane changes. When the vehicle was traveling faster than the speed limit, the system when taking over will decelerate the vehicle to within the legal limit, it will decelerate a speed of a the vehicle to a specified speed (speed limit) or lower

cause the vehicle to travel in the first travel lane at the specified speed or lower; (“The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map by using speed limit information from the map in formation or a current or expected future speed of the vehicle. For example, from a node in a lane J, the computing devices 110 may allow lane change transitions into a neighboring lane K, or even to a neighboring lane for lane K, lane L, so long as any of those lane change opportunities are less than the fixed duration.” [50] The system controls the autonomous vehicle which is aware of local speed limits. It will use this speed limit information when adjusting for lane changes. When the vehicle was traveling faster than the speed limit, the system when taking over will decelerate the vehicle to within the legal limit, it will decelerate a speed of a the vehicle to a specified speed (speed limit) or lower

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Sim and Nakatsuka to include the teachings of as taught by Abrams to improve the safety of the autonomous vehicle by driving at a manageable speed in the case where the driver becomes incapacitated and the vehicle must autonomously pilot itself “The computing devices 110 may control the direction and speed of the vehicle by controlling various components. By way of example, computing devices 110 may navigate the vehicle to a destination location completely autonomously using data from the detailed map information and routing system 168. Computing devices 110 may use the positioning system 170 to determine the vehicle's location and perception system 172 to detect and respond to objects when needed to reach the location safely.” [35].

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668